Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

                                              DETAILED ACTION
                      Status of claims: claims 1-14 and 16-21 are pending.
        Claim 15 was canceled by the amendment filed 8/27/2021.The amendment filed 10/5/2021 does not contain the amendment to the pending claims.         
                                               Claimed benefit
                  Applicant's claim for the benefit of a prior-filed application 62303143 filed 3/3/2016  under 35 U.S.C. 119(e) is acknowledged. The provisional application 62303143 has support for the claimed invention (see below). This application is a 371 of  PCT/US2017/020765 filed 3/3/2017. 
                                                     IDS
The references cited in the information disclosure statement (IDS) filed 11/12/2020 and the IDS filed 8/27/2018  have been considered by Examiner.
Election/Restrictions
Applicants’ election filed 10/5/2021 of Group I, claims 1-14  is acknowledged. The applicant’s election indicated that Group II (claims 16-21) was withdrawn. Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Therefore, claims 
16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-14 are under examination.  

                                   Objection to specification
             The disclosure is objected to because of the following informalities:
	At page 6, line 27, in the recitation “Dex3 = 3 kDa @ 160 nm, DexlO = 10 kDa @ 25 nM, Dex70 = 70 kDa @ 10”, the meaning of “@____nm” in the recitation is unclear. Corresponding correction is required. 

     Claim Rejections - 35 USC § 112(b)  
   The following is a quotation of 35 U.S.C. 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
                Claims 2, 4-5, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 2 and 9 recites the term “similar”. The term "functionally similar" that is directed to functionally similar material to PEG, gelatin and heparin is held to be indefinite since it was not clear what functionalities applicant intended to cover by the recitation “functionally similar"  materials. 
    Regarding claims 4-5 and 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 
    

 
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 
	
Claim interpretation
	The relation of “hydrogel” to the self-segregating “particle” (or “microparticle”) is given broadest reasonable interpretation (BRI) that injectable “hydrogel precursor” carries particles particles encompass the alginate microparticles (p.16, line 17, the specification) 
	

 [1] Claims 1-2, 4-6, 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being obvious over Phadke et al. (Proc. Natl. Acad. Sci. (2012) 109 (12), 4383-4388), Huebsch et al. (Proc. Natl. Acad. Sci. (2014) 111(27), 9762-9767), Santo et al. (Tissue Eng. Part B. (2013) 19(4), 308-326), Knipe et al. (Regenerat. Biomaterl. (2014) 57-65) and US20160095958 (‘958).
Phadke discloses a rapid self-healing hydrogel which has feature of two separate hydrogel pieces capable of undergoing reversible self-healing through a mechanism of switched “on” and “off” via change in pH. This allows external control over the healing process (abstract, lines 12-16;  and Figures 1 and 2). Said hydrogel pieces (equivalent to instant particle) are in self-separated state (see Fig.2) when switch is on (high pH) ” reads on instant “self-segregating particle” (claim 1), while switch is off  (low pH) hydrogel pieces healed themselves and reform a cross-liked  “hydrogel” which reads on instant hydrogel.  Thus, Phadke provides a basic idea how the self-healing hydrogel which has the self-separating characteristic works. 
Also, Phadke teaches that said “self-healing hydrogels” can be developed into the hydrogels responsive over a wide range of temperature, light conditions and humidity thereby having numerous applications in medicine and engineering (p.4386, right col., 2nd para; and p.4387, left col., last para, last 3 lines, Phadke), and that the self-hydrogel can be used for storing (loading) and release of (delivery) bioactive molecules (drugs) (see p.4386, right col., last para, line 11 to p. 4387, left col., line 6, Phadke). These together suggest the usefulness of the “self-healing hydrogel” which has the self-separating characteristics before hydrogel heal itself); i.e., the self-healing hydrogel can be designed and developed to be injectable in addition to said switched “on-off” in response to change (that can be conveniently manipulated by skilled artisan) of a temperature, pH or light and so on for desired drug delivery/implantation, wherein the self-healing hydrogel is injectable (claim 1) (p.9762, right col., line 15, and p.9766, right col., last para, line 1, Phadke). The teaching of Phadke suggests that the self-healing hydrogel is associated with the feature of the self-separating (self-segregating in claims 1, 8. 
Yet, Phadke does not expressly teach the injectable self-healing hydrogel composition containing “cytokines” (claim 1) for bone (epiphyseal growth plate) regeneration.
The Huebsch  teaches that self-healing hydrogel enables to deliver drugs such as “cytokine” (claim 1) wherein said self-healing hydrogel is ultrasound-responsive (p.9762, right col., lines 15-19, Huebsch), i.e., the self-healing is triggered by ultrasonic irradiation  for on-demand drug delivery in vivo which has augmented (enhance) effects of sustained (i.e., prolonged) drug release (see p.9766, right col., 2nd  para, lines 1-4, Huebsch). The “cytokine”  (taught by Huebsch) is within the breadth of the “bioactive molecules” taught by Phadke (see above corresponding discussion). 
spatial delivery (p.9765, right col., lines 5-8, Huebsch). It is noted that, similar to Phadke’s hydrogel, the self-healing hydrogel of Huebsch is also injectable (claim 1) (p. 4386, right col., last para, line 10, Huebsch). 
The reference ‘958 teaches that the hydrogel is capable of encapsulating one or more cells and growth factors (claims 1, 8) for promoting bone regeneration has been known in the art (see [0011], ‘958), wherein the one or more cells encompass stem cells ([0016] and [0059], line 7, ‘958). Accordingly, the “stem cells”, e.g., “mesenchymal stem cell” (claims 1, 8) has been known to differentiate toward chondrocytes which produces cartilaginous template that contributes to growth of majority of bones (p.309, right col., lines 7-10, Santo), as applied to the limitation of the hydrogel capable of carrying “mesenchymal stem cells” (claim 1).    
self-healing technology is applicable to many polymers to enable externally triggered releases of wide variety of factors including small molecules, proteins and nanoparticles (p.9766, right col., last para, lines 8-15, Huebsch) which would encompass cytokine and Growth factors. This is because Knipe has taught that the hydrogel is capable carrying and delivering “growth factor” (p.62, right col., 3rd para, Knipe).     
Similar to the pH triggered “on-off” switch (Phadke) of the reversible self-healing hydrogel, Huebsch teaches the ultrasound-triggered (“on” state) disruption with concurrent drug release, wherein each of pieces of hydrogel is self-separating (equivalent to instant self-segregating) (claim 1)  one another due to ionic cross-linking bridges being interrupted by ultrasound “on” (see Figure 1A, and p.9763, left col., 2nd para, lines 2-4, Huebsch). This mimics “hydrogel precursor” which can be in “particles” or “microparticles” state because of said “each pieces” which reads on “particles” or “microparticles”  form that are self-separating due to no ionic bonds and thus the hydrogel falls into separate pieces (see Fig1A, Huebsch) while, in “off’ state, the “hydrogel precursor” is healed through re-formation of ionic bonds, i.e., formation of cross-linked “hydrogel”. Because ionic cross-linking bridges can be reversibly broken and reformed upon the switch “on-off” controlled by the ultrasonic irradiation, the hydrogel (Huebsch) has “self-healing” characteristics (see p.9763, left col., 2nd para, line 2).  Said self-healing technology facilitating reversible, on-demand drug release (see Figure 1A and p.9763, left col., 2nd para, lines 5-10, Huebsch).   
Thus, from the teachings of Phadke and Huebsch, one skilled in the art would have readily known that the ultrasound-responsive “on-off” switch (Huebsch) is analogous to the pH-responsive “on-off” switch (Phadke), and that Huebsch not only provides the teaching that the “self-healing hydrogel” enables to deliver drug “cytokine” (claims 1, 8) but also discloses that the drug is delivered in an optimal spatial delivery (p.9762, right col., lines 7-9; and p.9765, right col., lines 5-8, Huebsch). The skilled artisan would have readily known that the spatial delivery/release allows for desired drug distribution at the drug-delivery site.  
cytokine art (Santo) that spatial control is required for delivering cytokine (p. 310, left col., last para, last 4 lines, Santo), and the controlled delivery of bioactive factors in spatial-temporal manner is important for bone and cartilage regeneration and healing (p.308, left col., 2nd para to right col., line 2, Santo).

Regarding the application of the  self-healing hydrogel to spatial drug delivery for the “bone regeneration” (it is noted here that “epiphyseal growth plate” in claims 1 and 8 relates to bone regeneration),  it has been taught by Knipe   that multi-responsive hydrogels, which undergo reversible  physiochemical transition in response to change in external stimuli such as pH, temperature  and light thereby having the self-healing hydrogel property that is the common subject matter of Phadke and Huebsch, are well-suited for drug  delivery and regenerative growth application/regenerative medicine (abstract, lines 5-6; p.57, left col., 2nd para, lines 1-8;  p.57, right col., lines 4-9 and 18-23; and p.62-63, section “Self-healing hydrogel”,  Knipe). These suggest that pH- or ultrasound-responsive self-healing hydrogel is useful for “regenerative medicine” (p.57, right col., lines 4-6, Knipe). Said hydrogel has ability to encapsulate mesenchymal stem cells (MSCs) (claims 1, 8 ) in addition to excellent promise for both cell delivery and drug delivery (see p. 57, right col., lines 4-6; and p.58, right col., 4th para, lines last 4 lines, Knipe); wherein said regeneration encompasses bone osteochondral regeneration wherein cartilage and bone arise from a common progenitor involved in epiphyseal growth plate (claim 1, 8) as evidenced by p311, left col., last para to right col., line 1, Santo. 
Regarding cytokine and growth factor recited in claims 1 and 8, it has been known that cytokine and growth factors  (claims 1, 8) have roles in bone regeneration and formation (Figure 2, p.314, left col., lines 1-2; p.312, right col., lines 4-5, Santo) in which mesenchymal stem cells (MSCs) differentiate toward chondrocytes that contributes to longitudinal growth of majority of bones (p.309, right col., lines 7-10, Santo); wherein cartilage/bone regeneration involves epiphyseal growth plate and differentiation of MSCs (claims 1, 8 and claims 4, 11) (see Figure 3; p.311, left col., last line to right col., line 1; and p.314, left col., last para, lines 10-14, Santo). 
In addition, it has been well known in bone growth art   (Santo) that the cytokines encompassing the cytokines having immune-modulating function (p. 312, left col., 5th para, lines 5-7, Santo) (which means that the term “cytokines” (genus) encompasses the species, i.e., those “cytokines” that particularly have said “immune-modulating function”)  and chondrogenic function play the role in chondrocytes response for bone/cartilage healing/formation (p.311, left col., 2nd para, lines 1-3, Santo), which reads on “chondrogenic and immunomodulatory cytokine” (claims 1, 8).  Further, the spatial and temporal (prolonged) controlled growth factors for bone regeneration/formation has been known in the art (p.316, left col. 1st  para; p.315, left col., paragraphs 1-2; p.317, left col., 3rd para, lines 6-10; and abstract, Santo). 
Since the spatial delivery of drug such as cytokine (claims 1, 8) and growth factor (claims 1, 8, and claims 6, 13) or drug spatial distribution is important for bone and cartilage 1, 8), it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to incorporate the cytokine and growth factors in the self-healing hydrogel for spatial (drug distribution) and in addition to temporal (sustained) delivery of bioactive factors such as cytokine/growth factors in order for desired bone regeneration with reasonable expectation of success.

Regarding claim 8 which is directed to an implantable hydrogel infused scaffold composition which comprises (1) a “hydrogel”, (2) chondrogenic and immunomodulatory “cytokine” and (3) “self-segregating particle”; these three components are the same as the components of the biomaterial of claim 1 which have been rendered obvious by the combination of reference teachings of Phadke, Huebsch, Santo and Knipe (see the above corresponding discussion). 
Yet, these references do not expressly teach the “scaffold” (that is the hydrogel infused) which is porous and provides mechanical support. 
However, the closely related   self-healing hydrogel art (Knipe) teaches drug-delivery scaffold composition comprising the multi-responsive hydrogel (abstract, and p.60, left col, 2nd para, lines 14-15, Knipe) wherein the “multi-responsive hydrogel” has self-healing hydrogel property (see section “Self-healing Hydrogel”, at pages 62-63, Knipe) which is the common subject matter of Phadke and Huebsch (see above).
Next, Knipe teaches that porous “scaffold” has features (advantages) such as : (1) mimic biological responses and molecules present in living systems; (2) allowing living cells to be seeded and proliferate on the supports of the scaffold; and (3) allowing for implantation/transplantation into a patient, wherein  responsive hydrogels offer highly tunable properties and functionalization through which these responses (e.g., responding to external stimuli such as pH, temperature and ultrasound) and drug molecules can be incorporated into the scaffold 3D structure to promote organized cell growth and architecture (p.62, right col., 1st para, Knipe). The scaffold is infused (claim 8) with a model molecules (p.82, right col., 3rd para, line 8, Knipe). 
Yet, Knipe does not expressly further disclose what “model molecules” are useful for said “infused” scaffold. However, the closely related art (‘958) teaches porous scaffold comprising  hydrogel (which is the common subject matter of Knipe), and teaches that the porous scaffold infused with hydrogel is implantable (claim 8) ([0042], lines 1-6; and [0048], lines 7-9, ‘958).
Further, Knipe  teaches that hydrogel can be infused into the scaffold (claim 8); wherein the hydrogel is seeded with one or more living cells (or encapsulated in the hydrogel, see p.58, right coll, 5th para, lines 12 and 13-15, Knipe) in addition to that the hydrogel comprises one or 
It is noted that said “promoting bone regeneration” (‘958) is the common subject matter of Huebsch, which teaches the self-healing hydrogel technology is useful for delivering variety of bioactive factors for tissue developlment and regeneration (p.9766, right col., 2nd para, lines 8-15, Huebsch), and is also the common subject matter of Knipe which teaches responsive hydrogel/self-healing hydrogel loaded with cells and growth factors is suitable for promoting regeneration of defective tissue (abstract, lines 5-6; p.62, left col., 4th para, lines 1-4; and p.58, right col., 4th para, lines last 4 lines, Knipe).
Thus, it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to prepare the porous hydrogel (having self-healing characteristics) infused scaffold, and to use the prepares infused scaffold to load with living cells such as MSCs and with cytokines/growth factors in order to promote cartilage/bone regeneration  and proliferation for treating defective bone tissue with reasonable expectation of success. Thus, the combined references’ teachings render claim 8 prima facie obvious. 

The obviousness of claims 2, 5, 9 and 12 are the following.
The hydrogel (Huebsch) is alginate hydrogel (p.9762, right col., line 18, Huebsch). The alginate is within scope of functional analog of heparin (claim 2) evidenced by [0056] of instant specification. Moreover, it has been known from art (‘958) that hydrogel comprises polyethylene glycol (PEG) derived polymer (claims 2, 9) ([0046], lines 16, ‘958). 
Regarding claims 5 and 12 which recites “biomaterial can control progression of chondrocyte phenotype…”, since the “growth factors” which can be loaded into the self-healing hydrogel (see above discussion) is roles on bone and cartilage formation and healing thereof that includes modulating and enhancing proliferation of chondrocytes (see Table 1 at p.313, Santo), claims 5 and 12 obvious over the prior art teachings.  
Therefore, the combination of the references’ teachings renders the claims prima facie obvious. 

[2] Claims 3, 7, 10 and 14 are rejected under 35 U.S.C. 103 as being obvious over Phadke et al. (Proc. Natl. Acad. Sci. (2012) 109 (12), 4383-4388), Huebsch et al. (Proc. Natl. Acad. Sci. (2014) 111(27), 9762-9767), Santo et al. (Tissue Eng. Part B. (2013) 19(4), 308-326), Knipe et al. (Regenerat. Biomaterl. (2014) 57-65) and US20160095958 (‘958) as applied to claims 1 and 8 from which claims 3 and 7 and claims 10 and 14 depend, respectively, and further in view of Yu (Appl. Matter. (2015) 7, 24023-24031) and Nilsson et al. (J. Endocrinol. (2007)  193, 75-84).
The teaching of claims 1 and 8 by the cited references Phadke, Huebsch, Santo, Knipe and ‘958 has been set forth above.

  However, Huebsch has suggested that self-healing hydrogel is responsive to external stimuli  including magnetic field and radio waves (p.9762, left col., lines 14-16).
The relative self-healing gel art (Yu) teaches that hydrogel’s self-healing property and controlled “on-off switch” of network cross-link density (p.24024, left col. 4th para, lines 4-6, Yu) which has potential use in the field of cartilage tissue engineering (p.24024, left col. 4th para, last 4 lines, Yu), wherein said “on-off switch” of self-healing hydrogel is the common subject matter of Phadke and Huebsch (see corresponding discussion above).
Said self-healing hydrogel pieces undergo separating into halves  wherein self-healing hydrogel undergoes self-dissected automatically without additional stimuli, in other ward, the self-healing hydrogel can undergo dissection by itself own in the absence of additional manipulation.. and then, dissected (separated)  two gels are merged (healed) by simply allowing  them to stay its own “gravity (claim 3, 10) in a container for certain period of time such as 3 hours at ambient temperature (see p.24026, left col., section 3.2 to right col., line 6, Yu); wherein the hydrogel pieces that undergo separating are equivalent to instant  self-segregating particle in the claims.  

Thus, it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to choose and use “gravity”  as seen in Yu et al. who have taught the two separated pieces (particle) of a self-healing hydrogel can be healed by simple allow the separated pieces to stay 3h under gravity force.  See  page 24026 of Yu’s reference.
Yu teaches the limitation regrading “gravity” (see the bridging pages 16-17 of this Office action above) where the office action states that  “…dissected (separated)  two gels are merged (healed) by simply allowing  them to stay its own “gravity (claim 3, 10) in a container for certain period of time such as 3 hours at ambient temperature (see p.24026, left col., section 3.2 to right col., line 6, Yu)” responsive self-healing hydrogel described by Yu for spatial delivering bioactive factors (such as cytokine and growth factors) to promote cartilage and bone regeneration,  based on the attractive features: simple, convenient due to hydrogel undergoing the self-healing process automatically with additional stimuli, with reasonable expectation of success. Like pH  and ultrasonic irradiation, “gravity” is also within the “external stimuli” breadth Thus, the combined references’ teachings render the claims prima facie obvious. 

Regarding claims 7 and 14 which recites the limitation “the biomaterial can support formation of gradient of key morphogens which regulate progression of chondrocyte phenotype …, specifically, recreating the signaling of spatial gradient in PTHrP and IHH”, the hydrogel growth factors (GFs) encompasses “bone morphogenic proteins” (BMPs) (p.312, left col., 5th para, line 1 Santo) which is a morphogen, and that temporal sequence of expression of cytokine and GFs have role in the bone regeneration and chondrogenic  pathway (Figure 2, and legend of fig. 2, lines 1-2 and 10-11, Santo), wherein temporal and spatial “gradient” of the growth factors determine outcome of bone regenerative growth and therapy (p.315, left col., 2nd para, lines 1-4, Santo); and wherein growth factors such as BMPs and its signaling contribute to both major steps in chondrocyte differentiation within the growth plate  as evidenced by p.82, left col., lines 5-7, Nilsson). The BMP signaling gradient across the growth plate of cartilage tissue plays a key role responsible for spatial regulation of chondrocyte proliferation and differentiation in growth plate cartilage evidenced by abstract, right col., lines 5-6 and 13-16, Nilsson), wherein the chondrocyte differentiation and proliferation (progression) are regulated by PTHrP and IHH as evidenced by p.82, right col., 2nd para of Nilsson; and wherein the growth plate is regulated by bone morphogenetic proteins such as BMPs refers to zones of growth plate of epiphyseal cartilage as evidenced by Table 1 at page 78; and p.82, left col., lines 1-5 and Figure 6 of  Nilsson. These together are applied to  “…formation of gradient of key morphogens which regulate progression of chondrocyte phenotype …, specifically, recreating the signaling of spatial gradient in PTHrP and IHH” recited in claims 7 and 14.  

Regarding the use of the self-healing hydrogel for promoting bone growth and bone regeneration, Huebsch has taught that his self-healing hydrogel can be loaded with to deliver the drugs including “cytokine” (p.9762, right col., lines 15-19, Huebsch). The closely related art  (Knipe) has also taught that multi-responsive hydrogels (responsive to change in external stimuli such as pH, temperature  and light) which have the “self-healing hydrogel” property (which is the common subject matter of Huebsch) are well-suited for drug delivery for regenerative growth application/regenerative medicine (abstract, lines 5-6; p.57, left col., 2nd para, lines 1-8;  p.57, right col., lines 4-9 and 18-23; and p.62-63, section “Self-healing hydrogel”,  Knipe).
Furthermore, the relative self-healing gel art (Yu) has also disclosed that the hydrogel having self-healing property and having feature of controlled “on-off switch” of network cross-link density of hydrogel (p.24024, left col. 4th para, lines 1 and 4-6, Yu) which has potential use in the field of cartilage tissue engineering (p.24024, left col. 4th para, last 4 lines, Yu) wherein said “density” relates to the separated hydrogel pieces can be simply healed by applying “gravity” to it as discussed at section 3.2 at page 24026 of Yu.   Thus, these together suggest that the self-healing hydrogel is useful for bone/cartilage proliferation and regeneration. 
Thus, it would have been prime facie obvious for one skilled in the art before the effective filing date of the claimed invention to load the growth factors including bone morphogens such as BMPs and cytokine into the self-healing hydrogel (Huebsch, Knipe, or Yu) spatially-temporally deliver them to target site(s)  in order to result in desired regenerative treatments and implants with improved efficacy to restore a high quality of life for patient (see p.63, last para, last five lines, Knipe) with reasonable expectation of success. 
Therefore, the combination of the references’ teachings renders the claims prima facie obvious. 

                                        Conclusion
             No claims are allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph.D. whose telephone number is (571)272-0949. The examiner can normally be reached on M-F 8:30 am-5:30 pm.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.


/Samuel W. Liu/
Examiner, Art Unit 1656
         November 21, 2021

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656